Citation Nr: 1412832	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-30 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from December 1967 to July 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2006, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  In November 2006, the Veteran submitted a letter and several previously filed documents because he had been informed by the RO that it did not have "anything in the computer regarding [his] claim of benefits related to PTSD."  The RO did not construe the Veteran's letter as a notice of disagreement (NOD).  See 38 C.F.R. § 20.201.  In November 2007, the RO issued another rating decision denying the Veteran's claim.  In January 2008, the Veteran submitted a NOD in which he unambiguously expressed his disagreement with the November 2007 rating decision.  In April 2008, the RO issued a statement of the case (SOC) continuing its denial.  In September 2008, following the submission of additional evidence, the RO issued a supplemental statement of the case (SSOC) continuing its previous denials.  In October 2008, the Veteran perfected his appeal with the submission of a VA Form 9 and requested a local hearing.  In December 2008, the Veteran testified before a decision review officer (DRO).  A transcript of the hearing is associated with the claims file.  In December 2009, the RO issued a SOC again denying the PTSD claim.

In April 2012, the Board expanded the issue on appeal and remanded for additional development, including a VA psychiatric examination and opinion.  In October 2012, the RO issued a SSOC denying service connection for a psychiatric disability, to include PTSD.  As will be discussed below, the Board must again remand the issue because the claims file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2012 remand directed the RO to obtain a VA psychiatric examination and opinion to determine 1) whether the diagnostic criteria for PTSD are met; and 2) whether any diagnosed psychiatric disability other than PTSD is at least as likely as not related to Veteran's active service.

In August 2012, the Veteran was examined by a VA psychiatrist.  The examiner adequately addressed the first question, concluding that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Concerning the second question, however, the examiner opined that the Veteran's diagnosed depressive disorder, not otherwise specified (NOS), was "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  The rationale for this opinion was that there was "no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment" prior to or during military service, or within one year of separation.  Further, the Veteran did not seek psychiatric care until 2001, when he began to see a private psychiatrist for "stressors [related to] retirement issues."

The Board finds the examiner's opinion inadequate.  As an initial matter, the lack of documentation in service is not a sufficient rationale for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disorder is not diagnosed during service or for many years afterwards, service connection may still be warranted).

Additionally, a review of the Veteran's private psychiatric records revealed that he initially sought treatment in December 2001 with the "chief complaint" of "difficulty staying asleep," and secondary complaints of aches and pains.  See undated summary of treatment from Dr. R. F ("private treatment summary").  At the time, the Veteran reported low energy, irritability, and difficulty enjoying pleasurable activities.  The Veteran's recent retirement was noted.  He was diagnosed with major depression, single episode moderate.  In conjunction with the initial visit, the Veteran completed a psychiatric history form wherein he indicated having been treated for "pain in the neck, shoulder, arms, hands, and back."  At subsequent visits, the Veteran talked about his military service and was "obsessed by his frustration with the accident in Vietnam," from which he claimed to have been injured.  The psychiatrist reported that the Veteran had difficulty adjusting to the sedentary life of retirement, but also reported that he had become "more and more concerned with the accident he had in Vietnam."  The Veteran also continued to have thoughts about his experiences during military service.  As a result of these issues, the Veteran had "sleeping difficulties, was ill-humored, sad, angry, irritable, withdrawn and felt lonely."

Although retirement was a "stressor" of the Veteran's depression, it was not the sole reason he sought treatment or was given his diagnosis.  Indeed, the psychiatrist stated that the Veteran was "moderately to severely depressed and ha[d] thoughts and nightmares about his traumatic experience in Vietnam in spite of monthly psychotherapy."  See private treatment summary.  As such, the Board finds the August 2012 opinion to be inconsistent with the medical evidence of record, and therefore inadequate for adjudication purposes.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

Finally, the evidence of record indicates the Veteran's depressive disorder could be secondary to service-connected disabilities.  Specifically, an October 2009 VA examination report notes that the Veteran's private psychiatrist attributed the development of his depression to the physical pain and limitations caused by various diagnosed conditions, including peripheral polyneuropathies.  This evidence raises a claim for secondary service connection, as the Veteran is service-connected for polyneuropathies of the upper and lower extremities.

Therefore, because the examiner's opinion was inadequate, and because the record raises an additional theory of entitlement, the Board must remand for further development.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's psychiatric disability claim to the August 2012 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner should indicate whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed depressive disorder was caused by or otherwise related to the Veteran's active service.

If not, the examiner should indicate whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed depressive disorder was caused or aggravated by his service-connected diabetes mellitus and/or peripheral neuropathy.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After the requested opinions have been obtained, they should be reviewed to ensure compliance with the directives of this remand.  If an opinion is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence, under both direct and secondary theories of service connection.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


